Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "ultrasound wave providing unit; temperature measuring unit; electromagnetic wave measuring unit; analyzing unit ".
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4, 7-10 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-284648 (Shimadzu Corp) and in view of Ikushima et al. (US 2009/0221900). 

3.	Addressing claim 1, Shimadzu discloses an ultrasound therapy system for treating an affected part by providing a focused ultrasound wave to a bone surface as the affected part from a surface of skin in a vicinity of the bone surface, comprising:
a focused ultrasound wave providing unit provided on the skin and configured to radiate the focused ultrasound wave to the affected part (see page 3 and Fig. 1, especially example 1);
a temperature measuring unit configured to measure a temperature of the affected part, wherein the temperature measuring unit including: an electromagnetic wave measuring unit configured to measure intensity of an electromagnetic wave radiated from a radiating unit of the focused ultrasound wave (see page 3 and Fig. 1, especially example 1; antenna); 
an analyzing unit configured to analyze change of the electromagnetic wave of the electromagnetic wave measuring unit to provide the temperature of the affected part (see page 3 and Fig. 1, especially example 1; receive electromagnetic wave through the connector and measure the temperature).

However, Shimadzu does not explicitly disclose measure the electromagnetic wave with delay time between two reference waves that correspond with emitted wave and reflected wave. Ikushima discloses measure the electromagnetic wave with delay time between two reference waves that correspond with emitted wave and reflected wave (see Fig. 14 and [0140], the signal from oscillator are the two reference waves, the first peak is from the emitted wave and the second peak is from the reflected wave, arrow pointed to the measure electromagnetic wave in between them). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimadzu to measure the electromagnetic wave with delay time between two reference waves that correspond with emitted wave and reflected wave as taught by Ikushima because this improve accuracy by making it possible to ensure that the acoustically induced electromagnetic wave signal radiated from the object can be measured upon separation in time from electromagnetic noises produced 

4.	Addressing claims 2-4, 7-10 and 11-12, Shimadzu discloses:
wherein the focused ultrasound wave providing unit provides the emitted wave as a burst wave (see page 3 and Fig. 1, especially example 1; ultrasonic transducer; Shimadzu’s device is capable of emitting wave as a burst; this only require ordinary skill in the art);
wherein the focused ultrasound wave providing unit provides a continuous wave for cauterizing the affected part subsequent to the burst wave (see page 3 and Fig. 1, especially example 1; ultrasonic transducer; Shimadzu’s device is capable of emitting a continuous wave and subsequently emit a burst wave; this only require ordinary skill in the art); 
wherein the analyzing unit obtains the electromagnetic change and a temperature in association with each other in advance, and provides the temperature of the affected part from the electromagnetic change provided from the electromagnetic wave measuring unit (see page 3 and Fig. 1, especially example 1; examiner interpret the limitation as one skill in the art understand the change in electromagnetic correlate to the change in temperature therefore 
wherein the focused ultrasound wave providing unit radiates the focused ultrasound wave while controlling the focused ultrasound wave in accordance with the temperature of the affected part (see pages 2-3, measure temperature to adjust heating of cancer tumor);
wherein the electromagnetic wave measuring unit includes a coil, and the focused ultrasound wave providing unit includes a transducer unit which provides the focused ultrasound wave to the affected part while allowing the focused ultrasound wave to pass through inside of the coil (see page 3, example 1, antenna 2; Ikushima explicitly discloses antenna coil (see [0032]));
wherein the coil is configured to be able to be pressed against a surface of skin in a vicinity of the affected part (see Fig. 1 and page 3, example 1, the device with antenna is press against skin to treat lesion; Ikushima explicitly discloses antenna coil (see [0032]));
wherein the coil is located between the transducer unit and the affected part, in use (this is a designer choice that only require routine skill in the art and does not change the operation principle as see applicant’s Figs. 1 and 2; in Fig. 1 the coil 16 is next to transducer 14 to sense electromagnetic; it is not require to be 
wherein the coil is disposed so as to allow a beam axial line of the focused ultrasound wave to pass through inside (see Fig. 1 and page 3, example 1; Ikushima explicitly discloses antenna coil (see [0032]; Figs. 2 and 5); the beam axial pass through antenna/coil in order to measure electromagnetic);
a water bag in which water is kept inside, accommodating the transducer unit (see Ikushima’s Fig. 13, water bucket/container with transducer 25).

5.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-284648 (Shimadzu Corp), in view of Ikushima et al. (US 2009/0221900) further in view of applicant own admission, Sverdlik et al. (US 2012/0265227) and Schwarz (US 2017/0209708).

6.	Addressing claims 5-6, Shimadzu does not disclose treating bone, collagen and denaturation temperature of bone and collagen. However, these are well-known features. Treating bone and collagen is an intended use. Applicant own admission that it is well-known that irradiate bone with ultrasound generate an electromagnetic, bone and collagen generate electromagnetic (see [0031]). Sverdlik discloses treat bone, collagen and denaturation temperature of bone and collagen (see [0230] and [0424]). Schwarz discloses treat bone, collagen and denaturation temperature of bone and collagen (see [0018] and [0061]). Examiner only relies on . 

Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. Applicant argues there is no reason to combine Ikushima with Shimadzu because Shimadzu states that there is low interference between ultrasound and electromagnetic waves therefore ultrasound treatment and temperature is measured at the same time. Applicant’s argument is not persuasive because Ikushima suggested time delay does not mean ultrasound treatment and temperature is not measure at the same time. There is nothing in Ikushima suggested measure temperature and ultrasound treatment is not happen at the same time. As see in Fig. 14, perform the process transmit of ultrasound signal to obtain electromagnetic signals. Further, the claim limitation is “the analyzing unit provides the temperature of the affected part from electromagnetic change between a pair of reference waves for electromagnetic change which correspond to a pair of an emitted wave of the focused ultrasound wave provided . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793